DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the claimed sensing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4, 7, 9, 12, 16, 18, 20-23, 27, 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “BOG not compressed by the multistage compressor” is indefinite as being inconsistent with the claim itself and with the disclosure as the same fluid that is heat exchanged is also compressed.  The disclosure shows that BOG from storage is used in the heat exchanger to cool the compressed BOG and further shows that the BOG from storage is the same fluid that is compressed.  Therefore the applicant should amend the language to properly reference the streams of fluid heat exchanged.
	The recitation, “decompressing a fluid cooled by the heat exchanger” is not consistent with the disclosed invention and is unclear.  The only fluid cooled by the heat exchanger is the compressed BOG.  There is no other fluid as claimed.  
	The recitation, “which BOG is supplied” is indefinite for reintroducing BOG vaguely with no distinguishing terminology.  This creates several BOG streams that are indistinguishable in the claim.  It is unclear why the recitation does not reference --a bypassed BOG is supplied-- to clearly reference this BOG from the other BOG streams.
	The recitation, “wherein the BOG compressed and increased in temperature by the multistage compressor is supplied to a hot fluid channel of the heat exchanger” is indefinite for being redundant to the previous recitations.  It is inherent to compression that the compressed fluid is raised in temperature and the claim already recites that the compressed BOG is sent to the heat exchanger to be cooled therein.  The recitation adds no structural requirement that is not already required by the previous recitations and it is unclear what structure is being supposedly implied by the recitation.
	In regard to claim 2, the recitation, “when the heat exchanger cannot be used” is indefinite as there is no way to discern what characteristics are required for the heat exchanger to be considered “unable” to be used.  Further, it is unclear how the “when” limits the structure in any regard.  Further, the recitation, “the BOG is supplied to the multistage compressor after bypassing the heat exchanger along the bypass line” is a step recitation in the system claim and does not properly define the apparatus structure.
	In regard to claim 4, the recitation, “the storage tank” lacks proper antecedent basis.
The recitation, “and some or all of the BOG is supplied to the multistage compressor after bypassing the heat exchanger along the bypass line” is indefinite since if all of the fluid is bypassed then this is entirely inconsistent with the previous recitation, “wherein the BOG discharged from the storage tank is used as a refrigerant in the heat exchanger,”.  All of the BOG cannot be bypassed and the BOG be used as refrigerant in the heat exchanger.  This is logically inconsistent and not consistent with the disclosed invention.  Further, the recitation that the BOG discharged from the storage tank is used as a refrigerant is in many ways redundant to the recitations of claim 1 which already require that “a refrigerant”.
	The recitation, “low pressure” is indefinite for being a relative term and there is no way to discern the meets and bounds of what is and is not low.
	Again, the recitations concerning “when” “some or all” of the BOG is compressed after bypassing the heat exchanger does not provide any discernable structural limitation on the system and therefore it is unclear what the recitations require structurally of the system.
	In regard to claim 7, the recitation, “a process of supplying the BOG compressed and increased in temperature by the multistage compressor to the hot fluid channel of the heat exchanger is continued for a predetermined period of time to remove residues or foreign matter from the heat exchanger.” is indefinite since this is an apparatus claim and not a method claim.  The apparatus is defined by its structure not by any process steps.
	In regard to claim 9, the recitation, “at least one oil-lubrication type cylinder” is indefinite since there is no way to discern what is required by “type”.  There is no way to determine what characteristics are included and excluded to provide the recited “type” of cylinder.
	Further, the recitation, “the residues comprise BOG compressed by the compressor and sent to the heat exchanger upon previous BOG reliquefaction and lubricant oil mixed with the BOG compressed by the compressor.” is indefinite since it is unclear how the residues comprise BOG, since BOG is a gas and not a residue and the disclosure shows that the oil from the compressor is the condensed and solidified part in the heat exchanger (para. 47- spec.).
	In regard to claim 12, the recitation, “supplying BOG to a cold fluid channel” is indefinite for reintroducing BOG inappropriately.  BOG has already been introduced.
	The recitation, “as a refrigerant” is indefinite for reintroducing refrigerant inappropriately.  Refrigerant has already been introduced.
	In regard to claim 16, the recitation, “microchannel type fluid channel” is indefinite since it is unclear what makes a channel of such “type”.  There is no way to discern what features are included or excluded.  In addition there “microchannel” is considered entirely relative, just as tall, fast, or ugly.  Such relative terms have no absolute definition other than in relation to something else and there is no way to determine how small the channel must be to be considered “micro”.
	In regard to claim 18, the recitation, “BOG not compressed by the multistage compressor” is indefinite as being inconsistent with the claim itself and with the disclosure as the same fluid that is heat exchanged is also compressed.  The disclosure shows that BOG from storage is used in the heat exchanger to cool the compressed BOG and further shows that the BOG from storage is the same fluid that is compressed.  Therefore the applicant should amend the language to properly reference the streams of fluid heat exchanged.
	The recitation, “decompressing a fluid cooled by the heat exchanger” is not consistent with the disclosed invention and is unclear.  The only fluid cooled by the heat exchanger is the compressed BOG.  There is no other fluid as claimed.  
	The recitation, “wherein the BOG compressed and increased in temperature by the multistage compressor is supplied to a hot fluid channel of the heat exchanger” is indefinite for being redundant to the previous recitations.  It is inherent to compression that the compressed fluid is raised in temperature and the claim already recites that the compressed BOG is sent to the heat exchanger to be cooled therein.  Therefore it is unclear what step is being required by the wherein clause that is not already required.
	In regard to claim 20, the recitation, “at least one oil-lubrication type cylinder” is indefinite since there is no way to discern what is required by “type”.  There is no way to determine what characteristics are included and excluded to provide the recited “type” of cylinder.
	In regard to claim 21, the recitation, “the condensed or solidified lubricant oil” is indefinite for lacking proper antecedent basis.
	In regard to claim 22, the recitation, “the condensed or solidified lubricant oil” is indefinite for lacking proper antecedent basis.
The recitation, “a hot fluid channel” is indefinite for inappropriately reintroducing what was already recited in claim 18. 
In regard to claim 27, the recitation, “BOG discharged from the storage tank” is indefinite for lacking proper antecedent basis for the storage tank. Further, this identification of the fluid is encouraged for use rather than “BOG not compressed”.
The recitation, “low pressure” is indefinite for being a relative term and there is no way to discern the meets and bounds of what is and is not low.

While every effort has been made to identify all the indefinite language the applicant is requested to review every recitation and ensure that the scope is definite.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9, 12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2016-0008809) provided by the applicant, see translation.
	In regard to claim 1, Kim teaches a BOG reliquefaction system for ships comprising: a multistage compressor (100, 200) compressing BOG (gas from T compressed in 100, 200); a heat exchanger (300) cooling the compressed BOG (see at least part of compressed BOG after 100, 200 in line LL) by flowing the compressed BOG through a hot fluid channel (right channel of 300) of the heat exchanger (300) and heat exchanging with BOG (gas from T) discharged from a storage tank (T) as a refrigerant; a pressure reducer (400) disposed downstream of the heat exchanger (300) and decompressing the compressed BOG (compressed BOG after 100, 200 in LL) cooled by the heat exchanger (300); and a bypass line (see figure 3 around 300) bypassing the heat exchanger (300) through which the BOG discharged from the storage tank (gas from T) is supplied to the multistage compressor (100, 200) after bypassing the heat exchanger (300).
	In regard to claim 18, Kim teaches a BOG reliquefaction method for ships, comprising:-3-Application No.: Not Yet Assigned 
1) compressing BOG (gas from T) by a multistage compressor (100, 200) to form a compressed BOG (in LL); 
2) cooling the compressed BOG through heat exchange in a heat exchanger (300) using BOG discharged from a storage tank (T) as a refrigerant, wherein the compressed BOG (from line LL) is supplied to a hot fluid channel (right channel of 300, going down) of the heat exchanger (300); and 
3) decompressing (via 400) the compressed BOG (gas from T) cooled by the heat exchanger (300) by a pressure reducer (400), wherein a bypassed BOG bypassing the heat exchanger (300) along a bypass line (bypass around 300) is supplied to the multistage compressor (100, 200).  
	In regard to claim 2, Kim teaches that the system is capable of the operating the bypass (around 300) when the heat exchanger (300) is not used or when there is no need for reliquefaction of the compressed BOG.
In regard to claim 4, Kim teaches that the system is capable of supplying the bypassed BOG (around 300) to the multistage compressor (100, 200) to satisfy an intake pressure condition of the multistage compressor (100, 200) when the intake pressure condition is not met, and is capable of being supplied when there is a need to reduce an internal pressure of the storage tank (T).  
In regard to claim 7, Kim teaches that the system is capable of a process of supplying the compressed BOG (LL) to the hot fluid channel of the heat exchanger (300) for a predetermined period of time to remove residues or foreign matter from the heat exchanger (300)(by warming the heat exchanger and bypassing the BOG from the storage tank T).  
In regard to claim 9, Kim teaches that the compressor comprises at least one cylinder (para. 48, reciprocating compressor) that is capable of being lubricated, and the heat exchanger (300) is fully capable of accruing the residues in the heat exchanger (300), the residues comprising lubricant oil (system fully capable of such accumulation).
In regard to claim 12, Kim teaches that the system is capable of supplying BOG discharged from the storage tank (T) to a cold fluid channel of the heat exchanger (300) so as to be used as a refrigerant in the heat exchanger (300).
In regard to claim 16, Kim teaches that the heat exchanger (300) comprises a microchannel fluid channel (the channel is smaller than something). 

Claim(s) 1, 2, 4, 7, 9, 12, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016-0114876).
	In regard to claim 1, Lee teaches a BOG reliquefaction system for ships (Fig. 6) comprising: a multistage compressor (13, 13a, 14, 14a) compressing BOG (gas from 11 compressed in compressor); a heat exchanger (21) cooling the compressed BOG (see at least part of L3) by flowing the compressed BOG through a hot fluid channel (right channel of 21) of the heat exchanger (21) and heat exchanging with BOG (gas from 11) discharged from a storage tank (11) as a refrigerant; a pressure reducer (22) disposed downstream of the heat exchanger (21) and decompressing the compressed BOG (at least part of L3) cooled by the heat exchanger (21); and a bypass line (L12) bypassing the heat exchanger (21) through which the BOG discharged from the storage tank (11) is supplied to the multistage compressor (13, 14, 13a, 14a) after bypassing the heat exchanger (21).
	In regard to claim 2, Lee teaches that the system is capable of the operating the bypass (L12) when the heat exchanger (21) is not used or when there is no need for reliquefaction of the compressed BOG.
In regard to claim 4, Lee teaches that the system is capable of supplying the bypassed BOG (through L12) to the multistage compressor (13, 13a, 14, 14a) to satisfy an intake pressure condition of the multistage compressor (13, 13a, 14, 14a) when the intake pressure condition is not met, and is capable of being supplied when there is a need to reduce an internal pressure of the storage tank (11).  
In regard to claim 7, Lee teaches that the system is capable of a process of supplying the compressed BOG (at least part of L3) to the hot fluid channel of the heat exchanger for a predetermined period of time to remove residues or foreign matter from the heat exchanger (21)(by warming the heat exchanger and bypassing the BOG from the storage tank 11).  
In regard to claim 9, Lee teaches that the compressor comprises at least one cylinder (para. 172) that is capable of being lubricated, and the heat exchanger (21) is fully capable of accruing the residues in the heat exchanger (21), the residues comprising lubricant oil (system fully capable of such accumulation).
In regard to claim 12, Lee teaches that the system is capable of supplying BOG discharged from the storage tank (11) to a cold fluid channel of the heat exchanger (21) so as to be used as a refrigerant in the heat exchanger (21).
In regard to claim 16, Lee teaches that the heat exchanger (21) comprises a microchannel fluid channel (the channel is smaller than something).  

In regard to claim 18, Lee teaches a BOG reliquefaction method for ships (Fig. 6), comprising:-3-Application No.: Not Yet Assigned 
1) compressing BOG (gas from 11) by a multistage compressor (13, 14, 13a, 14a) to form a compressed BOG (at least part of L3); 
2) cooling the compressed BOG through heat exchange in a heat exchanger (21) using BOG discharged from a storage tank (11) as a refrigerant, wherein the compressed BOG (at least part of L3) is supplied to a hot fluid channel (right channel of 21, going down) of the heat exchanger (21); and 
3) decompressing (via 22) the compressed BOG (at least part of L3) cooled by the heat exchanger (21) by a pressure reducer (22), wherein a bypassed BOG (L12) bypasses the heat exchanger (21) along a bypass line (L12) is supplied to the multistage compressor (13, 13a, 14, 14a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee (US 2016/0114876) in view of Mathias (US 6622519).
	Supposing that Lee is not considered sufficient for any reason, Mathias teaches a microchannel heat exchanger (column 2, line 60-67) and teaches that such are well known for natural gas liquefaction (column 1, line 20-25).  Therefore it would have been obvious to a person of ordinary skill in the art to employ a microchannel heat exchanger for the heat exchanger (21) of Lee for the purpose of providing greater heat transfer per unit volume (column 2, lines 35-40).
	
Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee (US 2016/0114876) in view of Lee (KR 2014/0075594) see translations.
	Supposing that Lee is not considered sufficient for any reason, Lee594 teaches that it is well known to lubricate compressor cylinders with oil (para. 54) and teaches that it is known that such oil can clog the heat exchanger (para. 57).  Therefore it would have been obvious to a person of ordinary skill in the art to oil lubricate the BOG compressors for the purpose of preventing wear and improving the performance of the BOG compressor.

Claim(s) 1, 2, 4, 7, 9, 12, 16, 20-23, 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0114876) in view of Lee (KR 2014/0075594) and Hilliard (US 2007/0151290).
	In regard to claim 1, Lee teaches a BOG reliquefaction system for ships (Fig. 6) comprising: a multistage compressor (13, 13a, 14, 14a) compressing BOG (gas from 11 compressed in compressor); a heat exchanger (21) cooling the compressed BOG (see at least part of L3) by flowing the compressed BOG through a hot fluid channel (right channel of 21) of the heat exchanger (21) and heat exchanging with BOG (gas from 11) discharged from a storage tank (11) as a refrigerant; a pressure reducer (22) disposed downstream of the heat exchanger (21) and decompressing the compressed BOG (at least part of L3) cooled by the heat exchanger (21); and a bypass line (L12) bypassing the heat exchanger (21) through which the BOG discharged from the storage tank (11) is supplied to the multistage compressor (13, 14, 13a, 14a) after bypassing the heat exchanger (21).
	In regard to claim 2, Lee teaches that the system is capable of the operating the bypass (L12) when the heat exchanger (21) is not used or when there is no need for reliquefaction of the compressed BOG.
In regard to claim 4, Lee teaches that the system is capable of supplying the bypassed BOG (through L12) to the multistage compressor (13, 13a, 14, 14a) to satisfy an intake pressure condition of the multistage compressor (13, 13a, 14, 14a) when the intake pressure condition is not met, and is capable of being supplied when there is a need to reduce an internal pressure of the storage tank (11).  
In regard to claim 7, Lee teaches that the system is capable of a process of supplying the compressed BOG (at least part of L3) to the hot fluid channel of the heat exchanger for a predetermined period of time to remove residues or foreign matter from the heat exchanger (21)(by warming the heat exchanger and bypassing the BOG from the storage tank 11).  
In regard to claim 9, Lee teaches that the compressor comprises at least one cylinder (para. 172) that is capable of being lubricated, and the heat exchanger (21) is fully capable of accruing the residues in the heat exchanger (21), the residues comprising lubricant oil (system fully capable of such accumulation).
In regard to claim 12, Lee teaches that the system is capable of supplying BOG discharged from the storage tank (11) to a cold fluid channel of the heat exchanger (21) so as to be used as a refrigerant in the heat exchanger (21).
In regard to claim 16, Lee teaches that the heat exchanger (21) comprises a microchannel fluid channel (the channel is smaller than something).  
	In addition to the identified teachings above, note that in regard to claims 1, 2, 4, 7, 9, 12, 16, 20, 22, 23, further note that Lee does not teach explicitly teach the step of lubricating at least one cylinder of the BOG compressor with oil and that when the heat exchanger is at least partially blocked by solidified lubricant oil as determined by a measured pressure difference between upstream and downstream of the hot fluid channel being equal to or more than a second preset value for at least a predetermined time, that the BOG from the storage tank should bypass the heat exchanger.  
However, Lee594 teaches that it is well known to lubricate BOG compressor cylinders with oil (para. 54) and teaches that it is known that such oil can clog the heat exchanger (para. 57).  Further, Hilliard teaches that it is well known to employ pressure sensing upstream and downstream of a hot fluid channel (para. 25-26) to determine a pressure difference for knowing that a channel of a heat exchanger is plugged by freezing of a condensate and teaches that when a pressure difference is greater than a set point to take remedial action (para. 25, 26, 30) including reducing the flow rate of the coolant (para. 30).  Further, official notice is taken that providing a predetermined time for the parameter to exceed the preset value is well known, as providing a time requirement ensures more stable operation and prevents errant switching of modes.  Therefore it would have been obvious to a person of ordinary skill in the art to lubricate at least some of the BOG compressor cylinders with oil for the purpose of preventing wear and improving the performance of the BOG compressor; further it would have been obvious to a person of ordinary skill in the art to modify Lee with the pressure sensing discussed above to provide automatic recognition of the deleterious influence of freezing lubricant oil in the heat exchanger and as the BOG stream from the storage tank (11) is the cooling stream of the heat exchanger (21) it would have been obvious to a person of ordinary skill in the art to bypass the BOG from the storage tank (11) to reduce the cooling of the heat exchanger (21) so that the compressed BOG can warm the heat exchanger (21) and melt the solidified lubricant oil from the channels of the heat exchanger (21) so as to remove built up lubricant oil from the heat exchanger (21).
	In regard to claim 21, Lee, as modified, teaches most of the claim limitations but does not explicitly teach that the BOG bypassing is taken when a determination is made that a performance of the heat exchanger has decreased to 60% to 80% of normal performance.  However, the prior art already recognizes that the performance of the heat exchanger will be degraded by the clogging of lubricant oil, and the selection when to remediate would obviously be based on the economics of normal operation and the economics of performing the remedial action for the situation at hand.  Further, those of ordinary skill in the art would easily determine by routine experimentation what performance degradation would be acceptable for the situation at hand.  Therefore it would have been obvious to a person of ordinary skill in the art to select the preset pressure difference value so that the remedial action is taken when performance is decreased to 60% to 80% for the purpose of reducing the cost of performing the remedial action for the situation at hand.
In regard to claim 27, Lee, as modified, makes the claim limitations obvious, since the bypassing is operated when there is a clogging in the heat exchanger which reduces the liquefaction amount to the tank and therefore there is a need to reduce an internal pressure to the tank since there is a reduction in reliquefied gas provided to the tank.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the bypass at a time when the pressure of the tank needs to be reduced.
In regard to claim 34, Lee, as modified, teaches providing compressed BOG to the -5-Application No.: Not Yet Assigned  e hot fluid channel of the heat exchanger (21) for a predetermined period of time (time it takes to remove the solidified oil) to remove the residues or foreign matter from the heat exchanger (21) by heating the heat exchanger thereby.  Further, those of ordinary skill in the art would easily determine through routine experimentation how long to provide the heating to remediate the solidified oil in the heat exchanger.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 9, 2022